Citation Nr: 0737245	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-07 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for memory loss and 
difficulty concentrating, as residuals of a concussion.

8.  Entitlement to a disability rating higher than 20 percent 
for a right hip disability.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active duty from September 6, 1984, to 
December 19, 1984, and active duty for training in the Army 
Reserves from August 21, 1988, to September 2, 1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the veteran also appealed denials of 
entitlement to service connection for migraine headaches and 
a right foot disability.  However, in a September 2007 
decision, the RO granted service connection for migraine 
headaches as a concussion residual, and for a right foot 
disability.  Those claims having been granted in full are no 
longer on appeal.


FINDINGS OF FACT

1.  The veteran does not have a left knee disability.

2.  The veteran does not have a left ankle disability.

3.  The veteran does not have a left foot disability.

4.  A right leg disability was not present in service and is 
not etiologically related to service.

5.  A right ankle disability was not present in service and 
is not etiologically related to service.

6.  A low back disability was not present in service and is 
not etiologically related to service.

7.  Memory loss and difficulty concentrating are not 
etiologically related to service.

8.  The veteran's right hip disability is manifested by 
limitation of motion, but flexion is not limited to less than 
30 degrees.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  
3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  
3.303 (2007).

3.  A left foot disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  
3.303 (2007).

4.  A right leg disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right leg during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A right ankle disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the right ankle during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  A low back disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Memory loss and difficulty concentrating were not 
incurred in or aggravated by active duty38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §  3.303 (2007).

8.  The criteria for a disability rating higher than 20 
percent for a right hip disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5252 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders of 
the left knee, left ankle, left foot, right leg, right ankle, 
low back, as well as memory loss and difficulty 
concentrating, claimed as concussion residuals.  He is also 
seeking an increased initial disability rating for his 
service-connected right hip disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that, although the originating agency 
provided the veteran with partially compliant notice in 
August 2001, prior to the adjudication of his claims, full 
VCAA notice was not provided until a letter mailed in April 
2006, after the initial adjudication of the claims.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in September 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of any of the claims would 
have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection 

Service medical records show that the veteran was involved in 
a motor vehicle accident in August 1988, and was treated for 
injury to his right hip and femur, as well as for mild lower 
lumbar tenderness, and a concussion.  However, there is no 
diagnosis of any chronic disorder of the left knee, left 
ankle, left foot, right leg, right ankle, or low back, nor do 
those records contain a diagnosis of chronic concussion 
residuals manifested by memory loss and difficulty 
concentrating.  

Although the post-service medical evidence of record shows 
that the veteran currently has disabilities of the right leg, 
right ankle, and low back, and apparently has some memory and 
concentration deficit, there is no post-service medical 
evidence of such disorders until years after the veteran's 
discharge from service or of a nexus between the veteran's 
current disabilities and his military service.  Indeed, a 
periodic examination conducted in August 1993 showed that all 
systems were normal on clinical evaluation.  Moreover, a VA 
physician who examined the veteran and reviewed the claims 
folder in May 2007 has opined that the veteran's current 
back, right leg, and right ankle disabilities are not 
etiologically related to his military service.  With respect 
to the concussion residuals, a VA physician in September 2001 
found that, as a result of neuropsychological testing, these 
appear more consistent with long standing memory disfunction 
than with post-concussive memory loss.  On VA examination in 
May 2007, the examiner found only headaches to be a residual 
of the in service concussion.  Service connection was 
subsequently granted for headaches.

With respect to the claimed left knee, left ankle, and left 
foot disorders, on VA examination in February 2007, the 
veteran's left knee and ankle were found to be normal with no 
abnormalities.  In order to be granted service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In essence, the evidence of a nexus between the veteran's 
current right leg and ankle disorders, memory impairment, and 
low back disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Likewise, with respect to current disabilities of 
the left foot, knee, and ankle, the veteran is not competent 
to render a diagnosis of a current disability, and the record 
does not contain competent evidence of a current disability.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.

Initial Rating

The veteran is service connected for a right hip disability 
and is currently assigned a 20 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under that 
code, a 20 percent rating is for assignment where flexion of 
the hip is limited to 30 degrees.  A 30 percent rating is for 
assignment where flexion is limited to 20 degrees.  Normal 
hip flexion is to 125 degrees.  See Plate II.  

On VA examination in September 2001, flexion was measured 
from 0 to 45 degrees, abduction was from 0 to 45 degrees.  
The veteran experienced pain through all range of motion.  On 
VA examination in November 2004, he was able to flex to 25 
degrees, extend to 30 degrees, adduct to 25 degrees, and 
abduct to 45 degrees.  External rotation was to 60 degrees, 
and internal rotation was to 40 degrees.  Motor strength was 
rated at 5 out of 5 in all plains.  The veteran complained of 
vague hip pain at the end-range of internal and external 
rotation.  There was no additional loss of motion after 
repetitive use.

On VA examinations in February 2007 and in May 2007, the 
veteran was able to flex fully to 125 degrees, and extend to 
30 degrees.  Abduction was measured to 45 degrees, adduction 
to 25 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  Motor strength was 5 out of 5 in all 
planes of motion.  In February 2007, the veteran complained 
of pain at the end range of internal and external rotation.  
In May 2007, he complained of pain with all ranges of motion.  
Muscle tone was normal.  Neurological findings were normal.

Based on the evidence of record, a 30 percent disability 
rating is not warranted during any portion of the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
[evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder].  
Indeed, the criteria for the 20 percent rating are not 
currently met based on measured range of motion.  However, in 
light of the pain associated with motion, the Board finds 
that the current 20 percent rating is supported under the 
DeLuca provisions set out above.  

In conclusion, there is no schedular basis for assignment of 
a disability rating higher than the current 20 percent for 
the veteran's right hip disability.  The increased rating 
sought on appeal is not in order.

Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his right hip disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for memory loss and 
difficulty concentrating, as residuals of a concussion, is 
denied.

Entitlement to a disability rating higher than 20 percent for 
a right hip disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


